Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 10

This AMENDMENT NO. 10 (this “Amendment No. 10”) is dated as of February 23,
2018, by and among Infor, Inc., a Delaware corporation (“Holdco”), Infor (US),
Inc., a Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower
identified as “Subsidiary Loan Parties” on the signature pages hereto (the
“Subsidiary Loan Parties” and, together with Holdco, the “Guarantors”), the
Amendment No. 10 Consenting Revolving Lenders (as defined below), the Amendment
No. 7 Required Revolving Lenders and Bank of America, N.A., as the
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent, the Issuing Bank, and the Swingline Lender, amends that
certain Credit Agreement, dated as of April 5, 2012 (as amended, supplemented or
otherwise modified from time to time, including pursuant to Refinancing
Amendment No. 1, dated as of September 27, 2012, Amendment No. 2, dated as of
June 3, 2013, Amendment No. 3 to Credit Agreement, dated as of October 9, 2013,
Amendment No. 4, dated as of January 2, 2014, Amendment No. 5, dated as of
January 31, 2014, Amendment No. 6, dated as of April 22, 2014, Amendment No. 7,
dated as of August 15, 2016, Amendment No. 8, dated as of February 6, 2017, and
Amendment No. 9, dated as of November 22, 2017, the “Credit Agreement”), entered
into among the Borrower, Holdco, the Lenders from time to time party thereto,
the Administrative Agent and the other agents and arrangers named therein.

W I T N E S S E T H:

WHEREAS, the Borrower has requested to (i) pursuant to Section 2.24 of the
Credit Agreement, effectuate an extension of the Amendment No. 7 Extended
Revolving Commitments (the “2018 Revolver Extension”) by making an Extension
Offer to extend the termination date of the Amendment No. 7 Extended Revolving
Commitments existing immediately prior to the occurrence of the Amendment No. 10
Effective Date (as defined below) (collectively, the “Existing Revolving
Commitments” and all the Revolving Loans thereunder, the “Existing Revolving
Loans”) and (ii) make certain amendments and other modifications to the Credit
Agreement that shall be effective as to the Amendment No. 10 Consenting
Revolving Lenders in connection with the 2018 Revolver Extension (collectively,
as set forth in Section 2 hereof, the “2018 Revolver Extension Amendments”);

WHEREAS, the Borrower has requested to, pursuant to Section 9.02(b)(viii) of the
Credit Agreement, make certain additional amendments and other modifications to
the Credit Agreement to certain provisions in the Credit Agreement that are
subject to the consent of the Amendment No. 7 Required Revolving Lenders
(collectively, as set forth in Section 3 hereof, the “Applicable Required
Revolving Lenders RP Consent Amendments” and, together with the 2018 Revolver
Extension Amendments, the “Amendments”);

WHEREAS, the Amendments shall become effective on the Amendment No. 10 Effective
Date (as defined below);

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the parties hereto agree
as follows:

Section 1.    Definitions. Each capitalized term used herein and not otherwise
defined in this Amendment No. 10 shall be defined in accordance with the Credit
Agreement.



--------------------------------------------------------------------------------

Section 2.    2018 Revolver Extension Amendments to Credit Agreement. Effective
as of the Amendment No. 10 Effective Date (as defined in Section 5 hereof), the
Credit Agreement is hereby amended as follows:

2.1    Section 1.01 of the Credit Agreement is amended to add the following new
defined terms in the appropriate alphabetical order:

““Amendment No. 10” means that certain Amendment No. 10 to Credit Agreement,
dated as of the Amendment No. 10 Effective Date, among Holdco, the Borrower, the
Subsidiary Loan Parties, the Amendment No. 10 Consenting Revolving Lenders, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lender.

“Amendment No. 10 Consenting Revolving Lender” means each Revolving Lender that
has executed Amendment No. 10 on or prior to the Amendment No. 10 Effective
Date. For the avoidance of doubt, the Amendment No. 10 Consenting Revolving
Lenders constitute Extended Revolving Loan Lenders and Revolving Lenders.

“Amendment No. 10 Effective Date” means February 23, 2018.

“Amendment No. 10 Extended Revolving Commitments” means, as to each Revolving
Lender that is an Amendment No. 10 Consenting Revolving Lender, the Amendment
No. 7 Extended Revolving Commitments of such Amendment No. 10 Consenting
Revolving Lender immediately prior to the occurrence of the Amendment No. 10
Effective Date. For the avoidance of doubt (i) the Amendment No. 10 Extended
Revolving Commitments constitute Extended Revolving Commitments and Revolving
Commitments and (ii) the Amendment No. 10 Extended Revolving Commitments shall
constitute a separate “Class”. References to the “Amendment No. 10 Extended
Revolving Commitments” shall mean the Amendment No. 10 Extended Revolving
Commitment of each Lender taken together. The initial aggregate principal amount
of the Lenders’ Amendment No. 10 Extended Revolving Commitments on the Amendment
No. 10 Effective Date is $120,000,000 and the aggregate principal amount of the
Amendment No. 7 Extended Revolving Commitments as of the Amendment No. 10
Effective Date is $0. The amount of each Lender’s Amendment No. 10 Extended
Revolving Commitment as of the Amendment No. 10 Effective Date is as set forth
in Schedule I to Amendment No. 10.

“Amendment No. 10 Extended Revolving Loans” means the Extended Revolving Loans
established pursuant to Amendment No. 10. For the avoidance of doubt, the
Amendment No. 10 Extended Revolving Loans (and any Swingline Loans in which any
Amendment No. 10 Consenting Revolving holds a risk participation (funded or
unfunded)) constitute Extended Revolving Loans, and the Amendment No. 10
Extended Revolving Loans (other than Swingline Loans) constitute Revolving Loans
and any Swingline Loans in which an Amendment No. 10 Consenting Revolving Lender
hold a participation (funded or unfunded) shall constitute Swingline Loans.

“Amendment No. 10 LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit in which Amendment No. 10
Consenting Revolving Lenders hold risk participations (funded or unfunded)
denominated in Dollars at such time, (b) the Dollar Equivalent of the aggregate
undrawn amount of all outstanding Letters of Credit in which Amendment No. 10
Consenting Revolving Lenders hold risk participations (funded or unfunded)
denominated in Euros

 

2



--------------------------------------------------------------------------------

or other Alternative Currency at such time, (c) the aggregate amount of all LC
Disbursements made in respect of Letters of Credit in which Amendment No. 10
Consenting Revolving Lenders hold risk participations (funded or unfunded) made
in Dollars that have not yet been reimbursed by or on behalf of the Borrower at
such time and (d) the Dollar Equivalent of the aggregate amount of all LC
Disbursements made in respect of Letters of Credit in which Amendment No. 10
Consenting Revolving Lenders hold risk participations (funded or unfunded) made
in Euros or other Alternative Currency that have not yet been reimbursed by or
on behalf of the Borrower at such time.

“Amendment No. 10 Required Revolving Lenders” means, at any time, Amendment
No. 10 Consenting Revolving Lenders (other than Defaulting Lenders) having
Amendment No. 10 Revolving Exposures and unused Amendment No. 10 Extended
Revolving Commitments (other than Swingline Commitments) representing more than
50% of the Amendment No. 10 Revolving Exposure and unused Amendment No. 10
Extended Revolving Commitments (other than Swingline Commitments) at such time
(calculated, in each case, using the Exchange Rate in effect on the applicable
date of determination). No Defaulting Lender shall be included in the
calculation of Amendment No. 10 Required Revolving Lenders.

“Amendment No. 10 Revolving Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the Amendment No. 10 Extended Revolving Loans
denominated in Dollars outstanding at such time, (b) the Dollar Equivalent of
the aggregate principal amount of the Amendment No. 10 Extended Revolving Loans
denominated in Euros or other Alternative Currency outstanding at such time,
(c) the Amendment No. 10 LC Exposure at such time and (d) the Amendment No. 10
Swingline Exposure at such time.

“Amendment No. 10 Swingline Exposure” means, at any time, the aggregate
principal amount of all Swingline Loans in which the Amendment No. 10 Consenting
Revolving Lenders hold a risk participation (funded or unfunded) in at such
time.”

2.2    The definition of “Revolving Maturity Date” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

‘“Revolving Maturity Date” means (i) with respect to the Initial Revolving
Commitments, the fifth anniversary of the Closing Date, (ii) with respect to the
Amendment No. 7 Extended Revolving Commitments, the seventh anniversary of the
Closing Date, (iii) with respect to the Amendment No. 10 Extended Revolving
Commitments, February 1, 2022, in each case with respect to clauses (i), (ii)
and (iii), if such date is not a Business Day, the next preceding Business Day
and (iv) with respect to any other specific Revolving Commitment, as the
maturity of such Revolving Commitment shall have been extended by the holder
thereof in accordance with the terms hereof.”’

2.3    Section 2.02(a) of the Credit Agreement is hereby amended by replacing
the last sentence thereof with the following sentence:

“For the avoidance of doubt, after the Amendment No. 10 Effective Date, all
Borrowings under the Revolving Commitments shall be made on a ratable basis
among the Amendment No. 10 Extended Revolving Commitments.”

 

3



--------------------------------------------------------------------------------

2.4    Section 2.04(c)(iv) of the Credit Agreement is hereby amended by
replacing the last sentence thereof with the following sentence:

“For the avoidance of doubt, Swingline Loans shall be participated in on a
ratable basis by Lenders holding Amendment No. 10 Extended Revolving
Commitments.”

2.5    Section 2.05(d) of the Credit Agreement is hereby amended by replacing
the last sentence thereof with the following sentence:

“For the avoidance of doubt, Letters of Credit shall be participated in on a
ratable basis by Lenders holding Amendment No. 10 Extended Revolving
Commitments.”

2.6    Section 2.08(b) of the Credit Agreement is hereby amended by deleting the
last sentence thereof.

2.7    Section 2.11(b) of the Credit Agreement is hereby amended by replacing
the last sentence thereof with the following sentence:

“For the avoidance of doubt, prior to the Revolving Maturity Date for the
Amendment No. 10 Extended Revolving Commitments, all prepayments pursuant to
this Section 2.11(b) of any Revolving Loans shall be made on a ratable basis
among the Amendment No. 10 Extended Revolving Loans.”

2.8    Section 2.12(a) of the Credit Agreement is hereby amended by replacing
the last sentence thereof with the following sentence:

“For the avoidance of doubt, prior to the Revolving Maturity Date for the
Amendment No. 10 Extended Revolving Commitments, all payments of such commitment
fees shall be made on a ratable basis among the Lenders holding the Commitments
and the Amendment No. 10 Extended Revolving Loans.”

2.9    Section 2.13(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(f) For the avoidance of doubt, prior to the Revolving Maturity Date for the
Amendment No. 10 Extended Revolving Commitments, all payments of interest shall
be made on a ratable basis among the Lenders holding Amendment No. 10 Extended
Revolving Commitments.”

 

4



--------------------------------------------------------------------------------

2.10    Section 6.12 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Except with the consent of the Required Revolving Lenders, Holdco will not
permit the Total Leverage Ratio (calculated as of the last day of the most
recent fiscal quarter of Holdco for which financial statements were required to
have been furnished to the Administrative Agent pursuant to Section 5.01), to
exceed the ratio set forth below opposite the period during which such last day
occurs:

 

Date of Fiscal Quarter End

   Ratio  

Other Amendments Effective Date – October 30, 2017

     9.50 to 1.00  

October 31, 2017 - July 30, 2018

     9.00 to 1.00  

July 31, 2018 and thereafter

     8.50 to 1.00  

; provided that the provisions of this Section 6.12 shall not be applicable to
any such fiscal quarter if on the last day of such fiscal quarter the aggregate
principal amount of Revolving Loans, Swing Line Loans and/or Letters of Credit
(excluding (i) undrawn Letters of Credit in an aggregate amount up to
$15,000,000 and (ii) Letters of Credit which have been Cash Collateralized or
otherwise back-stopped on terms reasonably satisfactory to the applicable
Issuing Bank) that are issued and/or outstanding is equal to $0.”

Section 3.    Applicable Required Revolving Lenders RP Consent Amendments to
Credit Agreement. Effective as of the Amendment No. 10 Effective Date, the
Amendment No. 7 Required Revolving Lenders consent to further amend the Credit
Agreement as follows (for the avoidance of doubt, such written consent shall
constitute the Applicable Required Revolving Lenders RP Consent (as defined in
the Credit Agreement)):

3.1    The definition of “Amendment No. 7 Extension Period” in Section 1.01 of
the Credit Agreement is amended and restated in its entirety as follows:

““Amendment No. 7 Extension Period” means the period commencing on the Other
Amendments Effective Date, and ending as of such date as (i) the aggregate
Amendment No. 7 Extended Revolving Commitments are decreased/reduced to zero or
are otherwise terminated, (ii) the outstanding principal amount of Amendment
No. 7 Extended Revolving Loans is zero, and (iii) all Letters of Credit have
been cancelled, Cash Collateralized or otherwise backstopped on terms reasonably
satisfactory to the applicable Issuing Bank (including by “grandfathering” on
terms reasonably acceptable to the Issuing Bank of the applicable Letters of
Credit into a future credit facility). For the avoidance of doubt, the Amendment
No. 7 Extension Period ended as of the Amendment No. 10 Effective Date.”

3.2    The definition of “Amendment No. 7 Extended Revolving Commitment
Provisions” in Section 1.01 of the Credit Agreement is amended and restated in
its entirety as follows:

““Amendment No. 7 Extended Revolving Commitment Provisions” means with respect
to each of the provisions in the Credit Agreement amended pursuant to
Section 3.2, 3.5, 3.6 or 3.7 of Amendment No. 7, such terms, conditions or
restrictions effected pursuant to such Section 3.2, 3.5, 3.6 or 3.7, as
applicable, that are in addition to terms, conditions and restrictions of such
provisions that were in effect under the Loan Documents immediately prior to the
Amendment No. 7 Effective Date and which need the consent of the Amendment No. 7
Required Revolving Lenders to waive; provided that for the avoidance of doubt,
no term, condition or restriction of any such provision that was in effect

 

5



--------------------------------------------------------------------------------

immediately prior to the Amendment No. 7 Effective Date shall constitute an
Amendment No. 7 Extended Revolving Commitment Provision. For the avoidance of
doubt, the Amendment No. 7 Required Revolving Lenders have waived the Amendment
No. 7 Extended Revolving Commitment Provisions pursuant to Amendment No. 10 on
the Amendment No. 10 Effective Date.”

3.3    The definition of “Applicable Required Revolving Lenders RP Consent” in
Section 1.01 of the Credit Agreement is amended and restated in its entirety as
follows:

““Applicable Required Revolving Lenders RP Consent” has the meaning specified in
Section 6.08(a)(xxiii).”

3.4    Clause (j) in the definition of “Available Amount” appearing in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(j) the Holdco Notes Interest Payments; minus; and”

3.5    The definition of “Additional Term Notes” appearing in Section 1.01 of
the Credit Agreement is hereby amended to delete the following parenthetical at
the end of such definition:

“(provided that, solely during the Amendment No. 7 Extension Period, Additional
Term Notes may be issued or incurred only if the Amendment No. 7 Required
Revolving Lenders have consented thereto in writing, provided however, no such
Amendment No. 7 Required Revolving Lender consent shall be required if such
First Lien Leverage Ratio (as calculated in conformity with the immediately
preceding parenthetical phrase) on a Pro Forma Basis is not greater than
3.50:1.00 as of such Applicable Date of Determination)”.

3.6    The definition of “Holdco Notes Interest Payments” appearing in
Section 1.01 of the Credit Agreement is is amended and restated in its entirety
as follows:

““Holdco Notes Interest Payments” means Restricted Payments made pursuant to
clause (a) or (b) of the definition of Available Amount since the Amendment
No. 8 Effective Date in an aggregate principal amount not to exceed the then
accrued and unpaid cash interest paid on the Holdco Notes so long as such
Restricted Payments shall have been applied to service such accrued and unpaid
cash interest payable under the Holdco Notes.”

3.7    Section 2.20(a)(ii) of the Credit Agreement is hereby amended to delete
the following parenthetical:

“(provided that, solely during the Amendment No. 7 Extension Period, the
Amendment No. 7 Required Revolving Lenders have consented to the incurrence of
such Incremental Facility in writing, provided, however, no such Amendment No. 7
Required Revolving Lenders consent shall be required if such First Lien Leverage
Ratio (without giving effect to any proceeds of the Incremental Facility for
purposes of calculating the First Lien Leverage Ratio and assuming the amount of
such Incremental Revolving Facility (if any) is fully drawn) computed on a Pro
Forma Basis is not greater than 3.50:1.00 as of the Applicable Date of
Determination)”

 

6



--------------------------------------------------------------------------------

3.8    Section 2.20(a)(ii) of the Credit Agreement is further hereby amended to
delete the following proviso:

“provided that, notwithstanding anything contained herein, solely during the
Amendment No. 7 Extension Period, the Borrower shall not be permitted to incur
Unrestricted Incremental First-Lien Indebtedness, unless the Amendment No. 7
Required Revolving Lenders otherwise consent in writing”

3.9    Section 6.01(xxx) of the Credit Agreement is hereby amended to delete the
following immediately after the words “Unrestricted Additional Term Notes”:

“(provided, solely during the Amendment No. 7 Extension Period, the Amendment
No. 7 Required Revolving Lenders consent in writing to allow the incurrence
thereof)”.

3.10    Section 6.08(xx) of the Credit Agreement is hereby amended to delete the
following immediately after the words “equal to 4.25:1.00”:

“provided, further that, solely during the Amendment No. 7 Extension Period,
Holdco and the Restricted Subsidiaries may make any Restricted Payments funded
with amounts pursuant to clause (a) or (b) of the definition of Available Amount
otherwise in accordance with this Section 6.08(a)(xx) (including without
limitation subject to the immediately preceding proviso) only with the consent
of the Amendment No. 7 Required Revolving Lenders, provided, however, that,
Holdco and the Restricted Subsidiaries may make any Restricted Payments using
the amounts pursuant to clause (a) or (b) of the definition of Available Amount
without such Amendment No. 7 Required Revolving Lender consent for
(i) Restricted Payments made to allow any Parent Entity (or, after an IPO, the
Public Company), Holdco, or any Restricted Subsidiary to purchase Holdco’s, such
Parent Entity’s (or, after an IPO, the Public Company’s) preferred stock, common
stock, restricted stock or common stock options (or limited partnership units or
other similar forms of Equity Interests) from current and/or former employees
(or their estates, descendants, family, spouses or former spouses) in an
aggregate amount not to exceed, for all Restricted Payments made pursuant to
this clause (i), $30,000,000 per fiscal year and (ii) Restricted Payments in an
aggregate principal amount not to exceed the then accrued and unpaid cash
interest (but not default interest) payable (but not in excess of the amount of
cash interest that could have accrued at the rate of cash interest in effect on
the Amendment No. 7 Effective Date) on the Holdco Notes so long as such
Restricted Payment is applied to service such accrued and unpaid cash interest
payable under the Holdco Notes (the aggregate amount of such Restricted Payments
made pursuant to this clause (ii) since the Amendment No. 8 Effective Date, the
“Holdco Notes Interest Payments”) (it being understood and agreed that, in any
event, no such consent of the Amendment No. 7 Required Revolving Lenders shall
be required to make Restricted Payments under this Section 6.08(a)(xx) pursuant
to any clause other than clause (a) or (b) of the definition of Available
Amount)”

3.11    The proviso at the end of Section 6.08(xxiii) of the Credit Agreement is
amended and restated in its entirety as follows:

“provided that the initial usage of any provision referred to in clauses (1),
(2) and (3) immediately above in this clause (xxiii) shall be subject to the
prior written consent of the Amendment No. 7 Required Revolving Lenders (such
consent, the “Applicable Required Revolving Lenders RP Consent”); it being
understood that (A) once the Applicable

 

7



--------------------------------------------------------------------------------

Required Revolving Lenders RP Consent is granted, it shall be deemed granted for
such usage of such basket or any other basket in such clauses (1) through (3) at
the time of the Applicable Required Revolving Lenders RP Consent or thereafter
and (B) Applicable Required Revolving Lenders RP Consent may include a provision
that increases the Available Amount by an amount equal to the Holdco Notes
Interest Payments. For the avoidance of doubt, the Applicable Required Revolving
Lenders RP Consent has been granted in connection with Amendment No. 10 on the
Amendment No. 10 Effective Date, and is deemed to have been granted at all times
prior to the Amendment No. 10 Effective Date.”

3.12    Section 7.01(d) of the Credit Agreement is amended to (a) delete “and
the Amendment No. 7 Extended Revolving Commitment Provisions” immediately
following the first time the reference to “Section 6.12” appears in such
Section 7.01(d), (b) add “or” immediately before clause (ii) and (c) delete the
following clause (iii) immediately after the end of clause (ii) thereunder:

“or (iii) any Amendment No. 7 Extended Revolving Commitment Provision; provided
that an Event of Default under such Amendment No. 7 Extended Revolving
Commitment Provision shall not constitute an Event of Default for purposes of
any Term Loan, any Initial Revolving Commitments or any Initial Revolving Loans
unless and until the Amendment No. 7 Required Revolving Lenders have, after
giving the Borrower ten days’ prior written notice of their intention to do so
(provided that such notice shall not be required if, at the time of such default
of such Amendment No. 7 Extended Revolving Commitment Provision, an Event of
Default shall exist and be continuing under Section 7.01 (other than under
Section 7.01(d)(ii) or (iii)), terminated the Amendment No. 7 Extended Revolving
Commitments and declared all outstanding Amendment No. 7 Revolving Exposures to
be immediately due and payable in accordance with this Agreement and such
declaration has not been rescinded (the “Amendment No. 7 Standstill Period”);
provided further that, for the avoidance of doubt, whether or not the the
Amendment No. 7 Required Revolving Lenders have delivered such notice, such
default shall still constitute an Event of Default with respect to Amendment
No. 7 Extended Revolving Commitments, Amendment No. 7 Extended Revolving Loans
and Amendment No. 7 Consenting Revolving Lenders (including without limitation
for the purposes of Section 4.02 )”.

3.13    The last paragraph of Section 7.01 of the Credit Agreement is amended by
changing the parenthetical after “then, and in every such event” to add “prior
to the end of the Term Loan Standstill Period,” immediately before the first
instance of “(x)” appearing therein.

3.14    The last paragraph of Section 7.01 of the Credit Agreement is amended by
replacing the parenthetical after “with the consent of the Required Lenders may,
and at the request of the Required Lenders shall” in its entirety with the
following:

“(or, in respect of an Event of Default under Section 7.01(d)(ii) that has
occured and is continuing prior to the expiration of the Term Loan Standstill
Period, the Administrative Agent with the consent of the Required Revolving
Lenders may, and at the request of the Required Revolving Lenders shall, and in
such case only with respect to the Revolving Commitments, Revolving Loans, Swing
Line Loans, and any Letters of Credit)”.

 

8



--------------------------------------------------------------------------------

3.15    The last paragraph of Section 7.01 of the Credit Agreement is amended by
replacing the parenthetical after “take either or both of the following actions,
at the same or different times” in its entirety with the following:

“(except in the case of an event under paragraph (d) of this Section 7.01 to the
extent relating to a failure to observe or perform the covenant under
Section 6.12, the following actions may not be taken until the ability to
exercise the Cure Right under Section 7.03 has expired (but may be taken as soon
as the ability to exercise the Cure Right has expired and it has not been so
exercised)).”

3.16    Section 9.02(g) of the Credit Agreement is amended to (a) delete “(i)”
immediately after clause “(z)” thereunder” and (b) delete the following
immediately before the end of the parenthetical:

“and (ii) only the consent of the Amendment No. 7 Required Revolving Lenders
shall be necessary to amend or waive the terms and provisions of the Amendment
No. 7 Extended Revolving Commitment Provisions and Section 7.01(d)(iii) (and
related definitions as used in such Amendment No. 7 Extended Revolving
Commitment Provisions and such Section 7.01(d)(iii), but not as used in other
Sections of this Agreement)”.

Section 4.    Representations. Each Loan Party hereby represents and warrants
that on the Amendment No. 10 Effective Date and after giving effect to the
Amendments:

4.1    This Amendment No. 10 (and the transactions contemplated hereby to occur
on the Amendment No. 10 Effective Date) has been duly authorized by all
necessary corporate or other organizational action by each of the Loan Parties
and constitutes, and each other Loan Document to which any Loan Party is a party
has been duly authorized by all necessary corporate or other organizational
action by such Loan Party, and each Loan Document constitutes, or when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdco, the Borrower or such other Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4.2    The execution, delivery and performance by the Loan Parties of the Loan
Documents to which such Loan Parties are a party (a) do not require any material
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, in each case as of the Amendment No. 10 Effective Date,
(ii) filings necessary to perfect Liens created under the Loan Documents, and
(iii) those consents, approvals, negotiations, filings or other actions, the
failure of which to obtain or make would not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate any Organizational Document of
Holdco, the Borrower or any other Loan Party, (c) will not violate any
Requirement of Law applicable to Holdco or any Restricted Subsidiary, (d) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon Holdco or any Restricted Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment to be made by
Holdco or any Restricted Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any obligation thereunder, in each
case as of the Amendment No. 10 Effective Date, and (e) will not result in the
creation or imposition of any Lien on any asset of Holdco or any Restricted
Subsidiary, except Liens created under the Loan Documents and Liens permitted
under Section 6.02 of the Credit Agreement, except in the cases of clauses (a),
(c) and (d) above where such violations, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

Section 5.    Effectiveness of the Amendments. The Amendments shall become
effective as of the first date (such date being referred to as the “Amendment
No. 10 Effective Date”) when each of the following conditions shall have been
satisfied (or waived) in accordance with the terms therein (it being understood
that for the avoidance of doubt the Amendment No. 10 Effective Date shall have
occurred on February 23, 2018):

(a)    This Amendment No. 10 shall have been executed and delivered by Holdco,
the Borrower, the Subsidiary Loan Parties, the Administrative Agent, the
Collateral Agent, each Amendment No. 10 Consenting Revolving Lender, each
Amendment No. 7 Required Revolving Lender, the Issuing Bank and the Swingline
Lender;

(b)    The Administrative Agent (or its counsel) shall have received Note(s)
executed by the Borrower for each Revolving Lender that requests such Note(s) at
least one Business Day prior to the Amendment No. 10 Effective Date.

(c)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Amendment No. 10
Effective Date) of Kirkland & Ellis LLP, counsel for the Loan Parties, in form
and substance reasonably acceptable to the Administrative Agent. Each of
Borrower and Holdco hereby requests such counsel to deliver such opinion.

(d)    The Administrative Agent shall have received: (i) a copy of each
Organizational Document of the Borrower and Holdco, certified as of a recent
date by the appropriate governmental official; (ii) signature and incumbency
certificates of the officers of each Loan Party executing this Amendment No. 10;
(iii) resolutions of the board of directors or similar governing body of each
Loan Party approving and authorizing the execution, delivery and performance of
this Amendment No. 10 and the other documents to which such Loan Party is a
party as of the Amendment No. 10 Effective Date, certified as of the Amendment
No. 10 Effective Date by such Loan Party as being in full force and effect
without modification or amendment; and (iv) a good standing certificate (to the
extent such concept is known in the relevant jurisdiction) from the applicable
Governmental Authority of Holdco’s and the Borrower’s respective jurisdiction of
incorporation, organization or formation dated a recent date prior to the
Amendment No. 10 Effective Date.

(e)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 10 Effective Date and signed by a Responsible Officer or the
President or Vice President of Holdco, confirming compliance with the conditions
set forth in paragraphs (g) and (h) of this Section 5.

(f)    The Administrative Agent shall have received from the Borrower, to the
extent invoiced at least one Business Day prior to the Amendment No. 10
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrower under any Loan Document.

(g)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects, in each case
at the time of and immediately after giving effect to this Amendment No. 10
(other than with respect to any

 

10



--------------------------------------------------------------------------------

representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects, as the case may be, as of such earlier date).

(h)    At the time of and immediately after giving effect to this Amendment
No. 10, no Default or Event of Default shall have occurred and be continuing.

(i)    The Administrative Agent shall have received, for the account of each
Amendment No. 10 Consenting Revolving Lender, upfront fees in an amount equal to
0.40% of such respective Revolving Lender’s commitment to provide Extended
Revolving Commitments pursuant to this Amendment No. 10.

Section 6.    Reference to and Effect on the Loan Documents.

(a)    As of the Amendment No. 10 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended to reflect the amendments set forth in Sections 2 and 3 hereof. Each
of the table of contents and lists of Exhibits to the Credit Agreement shall be
deemed to be amended to reflect the amendments set forth in Sections 2 and 3
hereof as of the Amendment No. 10 Effective Date.

(b)    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.

(c)    The execution, delivery and effectiveness of this Amendment No. 10 shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, Holdco, the Borrower, the Administrative Agent,
the Collateral Agent or the Issuing Bank under any of the Loan Documents, nor
constitute a waiver or amendment of any other provision of any of the Loan
Documents or for any purpose except as expressly set forth herein.

(d)    On and after the Amendment No. 10 Effective Date, this Amendment shall
constitute an Extension Amendment and a Loan Document. Revolving Commitments of
each Amendment No. 10 Consenting Revolving Lender shall constitute “Extended
Revolving Commitments”. Revolving Loans of each Amendment No. 10 Consenting
Revolving Lender shall constitute “Extended Revolving Loans”. Each Amendment
No. 10 Consenting Revolving Lender shall constitute an “Extending Revolving Loan
Lender” for purposes of the Credit Agreement and shall be a “Lender” for
purposes of the Loan Documents.

Section 7.    Acknowledgement and Reaffirmation of Guarantors. The Guarantors
acknowledge and consent to all terms and conditions of this Amendment No. 10 and
agree that this Amendment No. 10 and all documents executed in connection
herewith do not operate to reduce or discharge the Guarantors’ obligations under
the Loan Documents, except as explicitly provided for herein. Each Guarantor
hereby ratifies and confirms its obligations under the Loan Documents, including
the Collateral Agreement and Guaranties and including, without limitation, its
guarantee of the Obligations and its grant of the security interest in the
Collateral (as defined in any applicable Security Documents) to secure the
Obligations (including any Obligations resulting from the Amendment No. 10
Extended Revolving Commitments and Amendment No. 10 Extended Revolving Loans

 

11



--------------------------------------------------------------------------------

Section 8.    Counterparts; Integration. This Amendment No. 10 may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment No. 10 and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by any Loan
Party, the Administrative Agent, the Collateral Agent, the Issuing Bank nor any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents. Delivery of an executed counterpart of
a signature page of this Amendment No. 10 by telecopy or electronic transmission
(including Adobe pdf file) shall be effective as delivery of an original
executed counterpart of this Amendment No. 10.

Section 9.    Governing Law.

(a)    This Amendment No. 10 shall be construed in accordance with and governed
by the law of the State of New York, without regard to conflict of laws
principles thereof to the extent such principles would cause the application of
the law of another state.

(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, the Collateral Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to any Loan Document against Holdco,
the Borrower or their respective properties in the courts of any jurisdiction.

(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section 9. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)    Each party to this Amendment No. 10 irrevocably consents to service of
process in the manner provided for notices in Section 9.01 to the Credit
Agreement. Nothing in any Loan Document will affect the right of any party to
this Amendment No. 10 to serve process in any other manner permitted by law.

Section 10.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER

 

12



--------------------------------------------------------------------------------

PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT NO. 10 BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.    Headings. Section headings and used herein are for convenience of
reference only, are not part of this Amendment No. 10 and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment
No. 10.

Section 12.    USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of
Holdco and the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdco and the Borrower in
accordance with the Act.

Section 13.    Loss of FATCA Grandfathering. Solely for purposes of FATCA, from
and after the Amendment No. 10 Effective Date, Holdco, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize Holdco, the
Borrower and Administrative Agent to treat), the Credit Agreement and any Loans
made thereunder (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 10 to Credit Agreement has been executed
by the parties hereto as of the date first written above.

 

INFOR, INC.,

as Holdco

By:  

/s/ Gregory Giangiordano

Name:   Gregory Giangiordano Title:   President

INFOR (US), INC.,

as the Borrower

By:  

/s/ Gregory Giangiordano

Name:   Gregory Giangiordano Title:   President INFOR PUBLIC SECTOR, INC.,
SENECA ACQUISITION SUBSIDIARY INC., INFOR (GA), INC., and

INFINIUM SOFTWARE, INC.,

as Subsidiary Loan Parties

By:  

/s/ Gregory Giangiordano

Name:   Gregory Giangiordano Title:   President

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as the Administrative Agent and Collateral Agent

By:  

/s/ Anthea Del Bianco

Name:   Anthea Del Bianco Title:   Vice President

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as the Issuing Bank, Swingline Lender

By:  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Managing Director

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Amendment No. 10 Consenting Revolving Lender

and an Amendment No. 7 Required Revolving Lender

By:  

/s/ Michael Roane

Name:   Michael Roane Title:   Vice President If a second signature is
necessary: By:  

 

Name:   Title:  

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG CAYMAN ISLANDS BRANCH,

as an Amendment No. 10 Consenting Revolving Lender

and an Amendment No. 7 Required Revolving Lender

By:  

/s/ John D. Toronto

Name:   John D. Toronto Title:   Authorized Signatory If a second signature is
necessary: By:  

/s/ Andrew Griffin

Name:   Andrew Griffin Title:   Authorized Signatory

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as an Amendment No. 10 Consenting Revolving Lender

and an Amendment No. 7 Required Revolving Lender

By:  

/s/ John G. Kowalczuk

Name:   John G. Kowalczuk Title:   Executive Director

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC,

as an Amendment No. 10 Consenting Revolving Lender

and an Amendment No. 7 Required Revolving Lender

By:  

/s/ Chris Walton

Name:   Chris Walton Title:   Director If a second signature is necessary: By:  

 

Name:   Title:  

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as an Amendment No. 10 Consenting Revolving Lender

and an Amendment No. 7 Required Revolving Lender

By:  

/s/ Michael King

Name:   Michael King Title:   Vice President

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as an Amendment No. 10 Consenting Revolving Lender

and an Amendment No. 7 Required Revolving Lender

By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President If a second signature is
necessary: By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as an Amendment No. 10 Consenting Revolving Lender

and an Amendment No. 7 Required Revolving Lender

By:  

/s/ Sheldon Pinto

Name:   Sheldon Pinto Title:   Authorized Signatory

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as an Amendment No. 10 Consenting Revolving Lender

and an Amendment No. 7 Required Revolving Lender

By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

Signature Page to

Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

REVOLVING COMMITMENTS

 

Lender

   Commitment  

Bank of America, N.A.

   $ 36,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 17,333,333.33  

JPMorgan Chase Bank, N.A.

   $ 17,333,333.33  

Barclays Bank PLC

   $ 16,000,000.00  

Morgan Stanley Senior Funding, Inc.

   $ 10,797,333.34  

Deutsche Bank AG New York Branch

   $ 8,000,000.00  

Royal Bank of Canada

   $ 8,000,000.00  

Morgan Stanley Bank, N.A.

   $ 6,536,000.00     

 

 

 

Total

   $ 120,000,000.00     

 

 

 